I dissent. The conclusion that a court exercises its jurisdiction by refusing to act at all depends upon rather refined reasoning. If sound, I do not see how this court can ever compel judicial action. If the question be a judicial puzzle, it should be resolved in favor of jurisdiction of this court. The contrary holding would deprive parties of a remedy which, in my judgment, is plainly guaranteed by law.
And I think the remedy was provided for these very cases, in which the inferior court concludes that a case has not been made by a complaint which calls for or justifies the exercise of its jurisdiction. It is not to be supposed that the judge acts preversely and refuses to perform a duty which is plain. The usual case in which a judge refuses to act must be when he concludes that a case has not been made calling for such action. It matters not why the inferior tribunal refuses to act. If its duty to act is manifest, action should be compelled. According to the principal opinion, the aggrieved party has no remedy. If so, that solution of the question should be preferred which will afford a remedy. Such was the ruling of this court on this precise question in Temple v. Superior Court, 70 Cal. 211.
Beatty, C.J., concurred in the dissenting opinion. *Page 188